internal_revenue_service number release date index number ----------------------------------- ----------------------------------- ----------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-160587-04 date april ----------------------------------- the taxpayer currently provides long-term disability coverage to its eligible this is in reply to your letter dated date in which you requested legend taxpayer ------------------------------------------------------ dear ----------------- rulings on behalf of taxpayer concerning the federal_income_tax treatment of long-term disability benefits paid through a long-term disability insurance program the plan employees by purchasing a group policy from a third party carrier the taxpayer pays the entire premium for the coverage on behalf of the employees and does not include the cost of the coverage in the employee’s gross_income decide for each plan_year whether to have the taxpayer continue to pay the long-term disability insurance premiums charged by the third-party carrier or to pay the insurance premium with after-tax_dollars each employee will make the election in writing prior to the beginning of each plan_year to either have the taxpayer continue to pay for the long-term disability coverage or to have the premium included in his or her gross_income you represent that the amount included in the employee’s gross_income will be the premium that the insurance carrier bills for that employee’s coverage in that plan_year you further represent that the plan_year will begin on the anniversary date of the insurance_policy purchased under the plan and end on the day before the following anniversary date of the insurance_policy the election will be irrevocable for the plan_year once the plan_year begins employees will be able to make a new premium payment election for the following plan_year prior to the beginning of the next plan_year if no election is made by a particular employee the taxpayer will pay the premiums for such employee and such premiums will not be included in the employee’s gross_income the taxpayer intends to amend the plan to provide that each employee must sec_1_104-1 of the income_tax regulations states that if an individual in revrul_2004_55 2004_2_irb_1 an employer provides long-term disability sec_104 of the internal_revenue_code the code states that except in plr-160587-04 the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees on either a group or individual basis the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance benefits through a group_insurance policy with a third party insurance carrier the employer pays the entire premium for the coverage and does not include the cost of the coverage in the employee’s gross_income the employer amends the plan to provide that each employee may either continue to have the premiums_paid by the employer on a pre-tax basis or irrevocably elect to have the employer pay for the long-term disability coverage on an after-tax basis the employee’s election must apply to the entire cost of the coverage and the employer must include the appropriate proportion of the group premium in the employee’s income for that year the ruling concludes that the long- term disability benefits received by an employee who elects to have the employer pay for coverage on an after-tax basis are excludable under sec_104 and the benefits received by an employee whose coverage is paid on a pre-tax basis are includible in gross_income under sec_105 the taxpayer or solely by the employee at no time is the coverage under the amended plan financed by both taxpayer and employee contributions accordingly the amended plan is not a contributory plan within the meaning of sec_1_105-1 of the regulations the long-term disability benefits paid to an employee who has elected to have the premiums included in gross_income for the plan_year are excludable from the employee’s gross_income under sec_104 of the internal_revenue_code based on the information submitted and representations made we conclude that with respect to each employee the amended plan is financed either solely by this ruling is directed only to the taxpayer requesting it sec_6110 of plr-160587-04 the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
